[1] Upon the authority of People v. Ventura Refining Co.,ante, p. 286 [268 P. 347], and People v. Richfield Oil Co.,ante, p. 301 [268 P. 353], the judgment in this cause must be affirmed.
The contracts here are identical with the contracts considered in the case last above cited. The only reason for separate appeals in the two cases was that in one of them the question arose as to when the appellant should have claimed the exemption, but in view of our conclusions announced in these cases, this question becomes immaterial.
Judgment affirmed.
Richards, J., Shenk, J., Curtis, J., and Waste, C.J., concurred. *Page 700